ANDREW Z. TAPP (FBN 68002)
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, Florida 33511-8820
Telephone: (813) 228-0658
Facsimile: (813) 330-3129
Email: andrew@metropolitan.legal

Attorney for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

MARK W. ENGELKE, MICHELLE           )
ELIZABETH BREW-ENGELKE,             )
Individuals, and ORION ENTERPRISES  )
INC., d/b/a DOWNTOWN CHEVRON,       )
                                    )
               Plaintiffs,          )
                                    )
     vs.                            )
                                    )
UNITED STATES OF AMERICA, U.S.      )
DEPARTMENT OF AGRICULTURE,          )
FOOD AND NUTRITION SERVICE,         )
                                    )
               Defendant.           ) Case No. 3:20-cv-00117-JWS
____________________________________)

 PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO PERMIT
   DISCOVERY AND TO AMEND THE ADMINISTRATIVE APPEAL
                   SCHEDULING ORDER
I.   INTRODUCTION

                          Summary of the Plaintiff’s Position

      This matter is brought for a trial de novo Judicial Review pursuant to 7 U.S.C.


Engelke, et al. v. USA, et al.    Page 1 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 1 of 8
§2023(a)(13)-(15), and not as a part of the Administrative Procedure Act’s Judicial

Review of an agency action (5 U.S.C. §702). The Judicial Review of a USDA SNAP

retailer disqualification contemplated by Congress operates under a different

framework than 5 U.S.C. §702 in that Congress specifically sets out that these

Judicial Reviews do not operate within the limited scope of the Administrative

Record, and that District Courts have trial de novo jurisdiction over the case. See 7

U.S.C. §2023(a)(15).     The difference between this Judicial Review and those

conducted under the APA is that there has not been an evidentiary hearing in these

proceedings, there are no administrative law judges involved in this action, nor has

there been an opportunity for cross examination of the Department’s evidence until

the Judicial Review.

      As such, the Plaintiffs are not necessarily going to file a motion for summary

judgment. In the interest of judicial economy (and to avoid filing unnecessary 56(d)

declarations in the event the Defendant chooses to file a motion for summary

judgment), this matter is best set for a traditional discovery schedule with dispositive

motions and trial (where appropriate) thereafter.

II.   CASE HISTORY

      The Supplemental Nutrition Assistance Program (SNAP), formerly known as

the “Food Stamp Program,” is responsible for providing monetary benefits to poor

families for the sole purpose of permitting them to purchase food, and is codified at


Engelke, et al. v. USA, et al.    Page 2 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 2 of 8
7 U.S.C. §§2011-2036(c). The United States Department of Agriculture is tasked

with overseeing the program, which in pertinent part involves the authorization and

disqualification of participating SNAP retailers. The Plaintiffs were an authorized

SNAP retailer prior to this matter.

      On November 6, 2019, the USDA, through the FNS, sent the Plaintiffs a

Charge Letter pursuant to 7 U.S.C. §2021 and 7 C.F.R. §278.6, alleging a series of

violations on the part of the Plaintiffs in their acceptance of SNAP benefits from

participants. The transaction Scan categories listed by the Defendant in support of

its allegations occurred between February 2019 and July 2019.

      The Plaintiffs denied and defended against the Charge Letter, but on

December 23, 2019, they were permanently disqualified from SNAP. As a result,

the store lost a considerable portion of its gross revenue (including revenue derived

from SNAP) and a substantial portion of its clientele.

      Accordingly, the Plaintiffs filed an Administrative Review as permitted by 7

U.S.C. §2023(a)(3)-(5) and 7 C.F.R. §279 and presented arguments and evidence in

support of their position. The Plaintiffs, however, were not aware as to the basis for

the original disqualification was made (the letter informing them of the original

decision is silent as to the basis for such determination), and so presented evidence

and arguments as best as they could guess where the issues were.                  The

Administrative Review was denied (on the grounds that the Plaintiffs had presented


Engelke, et al. v. USA, et al.    Page 3 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 3 of 8
inadequate evidence to rebut the Governments undisclosed evidence), giving rise to

this action.

       Throughout the entirety of the Administrative Proceedings, the Plaintiff had

no access to the Administrative Record at all, which is the practice of the Defendant.

It wasn’t until the Protective Order was issued on October 1, 2020 (ECF Doc. No.

14) that they were finally provided with a copy. The proceedings administratively

to this point have been informal in nature, bereft of a formal Administrative Record

and without the benefit of an Administrative Law Judge or an evidentiary

presentation (or opportunity to rebut).

       Accordingly, the Plaintiffs require discovery to adequately prepare their case

and present their claim to the Court.

III.   STATUTORY STRUCTURE & LEGAL ARGUMENT

       As noted in 7 U.S.C. §2023, this Judicial Review is not the average

Administrative Procedures Act appeal. See Ramirez vs. United States, 514 F.Supp

759, 763 (D.P.R. 1981):

              “The trial de novo provision of 7 U.S.C. Sec. 2023 is broader
       than the review standard provided in the Administrative Procedure
       Act, 5 U.S.C. Sec 500 et seq., since it requires the Court to examine
       all the issues raised and not merely to determine whether the
       administrative findings are supported by substantial evidence on the
       record. The Court must reach its own factual and legal conclusions
       and is not limited to matters considered in the administrative
       proceedings.” Citing Modica vs. United States, 518 F.2d 374, 376
       (5th Cir. 1975). See also Saunders vs. U.S., 507 F.2d 33, 36 (6th
       Cir. 1974) (holding that §2023 requires a reexamination of the entire
Engelke, et al. v. USA, et al.    Page 4 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 4 of 8
      matter in which the Court should make its own findings of fact.)

      A structural comparison of 5 U.S.C. Chapter 7 Judicial Review and 7 U.S.C.

§2023 lays bare the differences between Congress’ approach to standard

Administrative Practice Act Judicial Reviews and the review presently before the

Court. The APA’s Judicial Review scope is set out in 5 U.S.C. §706:

                “To the extent necessary to decision and when presented, the
         reviewing court shall decide all relevant questions of law, interpret
         constitutional and statutory provisions, and determine the meaning
         or applicability of the terms of an agency action. The reviewing
         court shall—

         1. compel agency action unlawfully withheld or unreasonably
            delayed; and

         2. hold unlawful and set aside agency action, findings, and
            conclusions found to be—

              A. arbitrary, capricious, an abuse of discretion, or otherwise
                 not in accordance with law;

              B. contrary to constitutional right, power, privilege, or
                 immunity;

              C. in excess of statutory jurisdiction, authority, or limitations,
                 or short of statutory right;

              D. without observance of procedure required by law;

              E. unsupported by substantial evidence in a case subject to
                 sections 556 and 557 of this title or otherwise reviewed on
                 the record of an agency hearing provided by statute; or

              F. unwarranted by the facts to the extent that the facts are
                 subject to trial de novo by the reviewing court.

               In making the foregoing determinations, the court shall
         review the whole record or those parts of it cited by a party, and due

Engelke, et al. v. USA, et al.    Page 5 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 5 of 8
         account shall be taken of the rule of prejudicial error.”

            This regulation specifically lists the circumstances under which the

Court may take action, limiting the review to the record alone. Conversely, 7 U.S.C.

§2023 sets no specific circumstances or findings that the Court needs to make in a 7

U.S.C. §2023(a)(15), save for the “validity” of the disqualification. The language

of 7 U.S.C. §2023(a)(13)-(16) reads as follows:

        “(13) If the store, concern, or State agency feels aggrieved by such final
        determination, it may obtain judicial review thereof by filing a complaint
        against the United States in the United States court for the district in which
        it resides or is engaged in business, or, in the case of a retail food store or
        wholesale food concern, in any court of record of the State having
        competent jurisdiction, within thirty days after the date of delivery or
        service of the final notice of determination upon it, requesting the court to
        set aside such determination.

        (14) The copy of the summons and complaint required to be delivered to
        the official or agency whose order is being attacked shall be sent to
        the Secretary or such person or persons as the Secretary may designate to
        receive service of process.

        (15) The suit in the United States district court or State court shall be a trial
        de novo by the court in which the court shall determine the validity of the
        questioned administrative action in issue, except that judicial review of
        determinations regarding claims made pursuant to section 2025(c) of this
        title shall be a review on the administrative record.

        (16) If the court determines that such administrative action is invalid, it
        shall enter such judgment or order as it determines is in accordance with the
        law and the evidence.”

      The language within subsection (a)(15) indicates that only claims under

2025(c) (which is unrelated to this case, although does involve administrative law

judges) are to be reviewed on the record alone, implying that the District Court is
Engelke, et al. v. USA, et al.    Page 6 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 6 of 8
intentionally not limited to the A.R. Furthermore, Congress’ choice in the phrase

“trial de novo” indicates that Congress intended the District Court to conduct the

matter as it would any normal civil litigation, with the discovery tools, dispositive

motions and trial afforded to such cases.

      Therefore, it is the Plaintiffs’ belief that this matter is best set for a regular

discovery, dispositive motion and trial schedule.

V.    CONCLUSION

      For the foregoing reasons, it is respectfully requested that the Court set an

appropriate discovery schedule, so as to avoid any unnecessary delays or wasted

judicial resources that may be associated with the presently set Administrative

Appeal Scheduling Order.

      RESPECTFULLY SUBMITTED this 20th day of October, 2020, in Tampa,

Florida.

                                        METROPOLITAN LAW GROUP, PLLC


                                        /s/ Andrew Z. Tapp
                                        ANDREW Z. TAPP, ESQ.
                                        Florida Bar No.: 68002
                                        Pro Hac Vice
                                        1971 W. Lumsden Road, #326
                                        Brandon, Florida 33511-8820
                                        (813) 228-0658
                                        Andrew@Metropolitan.legal
                                        LaJeana@Metropolitan.legal

                                        COUNSEL FOR PLAINTIFFS
Engelke, et al. v. USA, et al.    Page 7 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 7 of 8
CERTIFICATE OF SERVICE
I Hereby Certify that on October 20, 2020,
a true and correct copy of foregoing pleading
was filed electronically with the Clerk of the
Court using the CM/ECF filing system, which
will provide notice of this filing to counsel
for Defendant:

      Steven E. Skrocki, Esq.
      Steven.Skrocki@usdoj.gov

/s/ Andrew Z. Tapp
ANDREW Z. TAPP, ESQ.
PRO HAC VICE




Engelke, et al. v. USA, et al.    Page 8 of 8
Case No. 3:20-cv-00117-JWS
        Case 3:20-cv-00117-JWS Document 20-1 Filed 10/20/20 Page 8 of 8
